Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable US 9755229 B2 to Wang et al. (“Wang”) in view of US 20110233481 A1 to Alvarez (“Alvarez”).
Wang discloses:
Regarding claim 1: wherein the hyper heat accelerator comprises hyper heat accelerator dots having a spherical shape (e.g., nanospheres) and a diameter of 50 to 100 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1), 
wherein the hyper heat accelerator dots are formed in a lattice arrangement (e.g., lattice) and in a uniform distribution on the heating device (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and
Regarding claim 3: the hyper heat accelerator dots are arranged at an interval of 10 to 20 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1).  
Wang does not explicitly disclose a material selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (as recited in claim 1).
However, Alvarez discloses:
Regarding claim 1: a material selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (e.g., para 21, 24), wherein the hyper heat accelerator comprises hyper heat accelerator dots having a spherical shape (e.g., Fig. 1-2 and para 19-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang as suggested and taught by Alvarez in order to form a reliable connection with enhanced conduction.



Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alvarez and US 20140227551 A1 to Rateiczak et al. (“Rateiczak”).
Wang discloses:
Regarding claim 4: 
a substrate (e.g., substrate disclosed in Example 4) (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1
a metal oxide layer (e.g., the Fe0.74Sn5 nanospheres possess a core-shell nanostructure built by a single crystalline intermetallic core and an amorphous Fe--Sn--O oxidized layer) formed on the substrate (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
hyper heat accelerator dots having a spherical shape (e.g., nanospheres) formed on the metal oxide layer and formed in a lattice arrangement (e.g., lattice) and in a uniform distribution on the heating device (e.g., Fig. 1A-2B, 4A, col 10, ln 48-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and 
U.S. Patent Application No. 15/995,903Docket 215,723wherein lower portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
Regarding claim 6: the hyper heat accelerator dots have a diameter of 50 to 100 nm and are arranged at an interval of 10 to 20 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and
Regarding claim 7: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., Fig. 4A, col 6, ln 55-67, col 11, ln 55-67, col 12, ln 1-47, claim 1).  
Wang does not explicitly disclose a conductive adhesive layer (as recited in claim 4).  
However, Alvarez discloses:
Regarding claim 4:
a substrate (e.g., substrate 1) (e.g., Fig. 1-2 and para 19-25); 
a metal oxide layer (e.g., coating 3) formed on the substrate (e.g., Fig. 1-2 and para 19-25); 
hyper heat accelerator dots having a spherical shape (e.g., frits, frit 2, silver paste 11) formed on the metal oxide layer (e.g., Fig. 1-2 and para 2 and 19-25); and 
a conductive layer (e.g., at least one conductive layer 5) formed on the metal oxide layer and the hyper heat accelerator dots (e.g., Fig. 1-2 and para 2 and 19-25), 
wherein lower portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 2) are included in the metal oxide layer and upper portions thereof are included in structure corresponding to the conductive adhesive layer of Rateiczak as disclosed herein (e.g., Fig. 1-2 and para 19-25); and
Regarding claim 5: the hyper heat accelerator is selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (e.g., para 21, 24).
Rateiczak further discloses:
Regarding claim 4: 
a substrate (e.g., substrate 2) (e.g., Fig. 1-3 and para 44-47); 
a metal oxide layer (e.g., conductive coating 6 includes an electrically conductive material, typically a metal or metal oxide) formed on the substrate (e.g., Fig. 1-3 and para 44-47); 

Regarding claim 7: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., para 47); and
Regarding claim 8: the conductive adhesive is an optically clear adhesive (e.g., para 23, 44-47 and 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang as suggested and taught by Alvarez in order to form a reliable connection with enhanced conductivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang in view of Alvarez as suggested and taught by Rateiczak in order to provide an electrical contact composite of a flat electrical structure having improved mechanical stability (e.g., Rateiczak: para 6).
Response to Amendment
The amendment of 10/22/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and rejections.  The remarks note that claims 1 and 3 stand rejected as unpatentable over Wang et al. (US9755229B2) in view of Alvarez et al. (US20110233481A1) and claims 4-8 stand rejected as unpatentable over Wang et al. in view of Alvarez et al. and Rateiczak (US20140227551 Al) and state that the rejection under 35 USC § 103 is respectfully traversed. The remarks assert that modifying Wang et al. with the teaching of Alvarez et al. does not result in the . 
The remarks then assert that Wang et al. neither shows heat accelerator dots arranged in a lattice arrangement on the heating device nor arranged uniformly on the heating device and that, in Wang et al., the term "lattice" refers to the molecular structure within an individual particle but not the arrangement of the particles in a lattice form on the heating device. The remarks further state that FIG. 4A of Wang et al. shows the intermetallic particles randomly deposited on a substrate and that it is also noted that the deposition of the particles on a carrier in Wang is for the purpose of microscopic analysis of the particles and unrelated to any function of the particles. The remarks also state that this lack of teaching of Wang et al is not cured by the disclosure of Alvarez. However, Wang does disclose that the hyper heat accelerator dots are formed in a lattice arrangement and in a uniform distribution on the heating device as claimed. The remarks acknowledge that Wang discloses a lattice and it is noted that the claims broadly recite ‘lattice arrangement’ such that the lattice of Wang is within the broadest reasonable interpretation of the claimed lattice arrangement. Furthermore, Fig. 1A-2B and 4A show uniform distribution as claimed. Fig. 1A-2B have geometric patterns which clearly illustrate uniform distribution while Fig. 4A also shows portions which comprise uniform distribution as evidenced by the figure and the scale indicated on the figure. Wang does not disclose or describe Fig. 4A as having the intermetallic particles randomly deposited on a substrate and the distribution and spacing are consistent, per the scale and arrangement seen in Fig. 4A, with the broadest reasonable interpretation of comprising a uniform distribution. It is also noted that the specification does not define or limit uniform distribution. Additionally, in response to applicant's argument that the deposition of the 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 3, 2022